Citation Nr: 1450096	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2011.  A transcript of the hearing is associated with the claims folder.  Following the most recent Supplemental Statement of the Case, additional evidence was associated with the record.  A waiver of consideration by the Agency of Original Jurisdiction (AOJ) has been received by the Board.  38 C.F.R. § 20.1304 (2013).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran testified at the December 2011 hearing that employment is one of the factors that trigger her asthma.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.



FINDING OF FACT

The most probative evidence of record reflects that the Veteran's asthma has not manifested in a FEV-1 of 55 percent predicted or less, a FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify provisions have been satisfied in this case.  A VA letter issued in February 2009 notified the Veteran of the regulations pertinent to establish a disability rating, effective date, and increased rating.

The duty to assist provisions have also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in March 2013 the Veteran submitted a VA Form 21-4142 identifying records from Parkland Hospital dating from 1998 to 2004.  The record indicates that in March and April 2013, the AOJ requested these records, but was informed that Parkland Hospital had no treatment records for the Veteran for those dates.  There is no indication in the record that the Veteran was ever notified of these unsuccessful attempts.  However, the Board notes that even if such records do exist, they are not relevant to the present claim for a rating in excess of 30 percent for asthma, which was received in January 2009.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.").  VA is required to make reasonable efforts to obtain evidence from private medical treatment sources only when such evidence is relevant to the claim.  See 38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that further efforts to obtain the records from Parkland Hospital are not warranted.

In addition, the Veteran testified at the December 2011 hearing that she was receiving treatment at the Dallas VA Medical Center.  Accordingly, updated records, dated from October 2009 through May 2014, were obtained from the Dallas VA Medical Center and associated with the claims file.  The Veteran was also provided a VA respiratory examination in April 2014.  The records from Dallas VA Medical Center and the April 2014 VA examination report entered the record after the most recent Supplemental Statement of the Case; however, the Veteran submitted a waiver of consideration by the AOJ.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board finds that a remand for consideration of this evidence by the AOJ is not necessary.

Furthermore, the Veteran was provided VA examinations in February 2009, July 2012, and April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, conducted an appropriate physical examination, and provided findings pertinent to the rating criteria and consistent with the remainder of the evidence.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).

Additionally, pursuant to an April 2012 Board remand, the AOJ issued a VA letter in April 2012 requesting that the Veteran identify all treatment from VA and private medical care providers since August 2010.  The AOJ also scheduled the Veteran for a VA respiratory examination and, in view of the resulting July 2012 VA examination report, readjudicated the claim and issued a Supplemental Statement of the Case in September 2012.  The Board finds that the AOJ completed the April 2012 Board remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her asthma.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Neither the representative nor the Veteran has suggested any deficiency in the conduction of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Asthma is rated by applying the criteria in 38 C.F.R. § 4.97, Diagnostic Code 6602.  The VA Schedule for rating asthma reads in pertinent part:

30 percent - FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

60 percent - FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

100 percent - FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Analysis

The Veteran's asthma has been assigned a 30 percent disability rating under 38 C.F.R. §  4.97, Diagnostic Code 6602.  The Veteran essentially contends that the symptomatology associated with her disability is more severe than is reflected in the currently assigned rating.  The present claim was received in January 2009.

There are three pulmonary function tests (PFT) in the record.  At a February 2009 VA examination, a PFT revealed pre-bronchodilator readings of FEV-1 88 percent predicted and FEV-1/FVC 80 percent.  Post-bronchodilator readings were not provided.  The Board notes that although post-bronchodilator readings are generally required for disability evaluation purposes, they are not required here because the February 2009 VA examiner indicated that pre-bronchodilator readings showed normal spirometry.  See 38 C.F.R. § 4.96(d)(4).  At a July 2012 VA examination, a PFT revealed pre-bronchodilator readings of FEV-1 80 percent predicted and FEV-1/FVC 73 percent.  The testing also revealed post-bronchodilator readings of FEV-1 92 percent predicted and FEV-1/FVC 80 percent.  At an April 2014 VA examination, a PFT revealed pre-bronchodilator readings of FEV-1 84 percent predicted and FEV-1/FVC 77 percent.  The testing also revealed post-bronchodilator readings of FEV-1 85 percent predicted and FEV-1/FVC 83 percent.

To satisfy the criteria for a higher rating, the Veteran would need a FEV-1 of 55 percent of predicted or less, or a FEV-1/FVC reading of 55 percent or less.  However, the recorded FEV-1 readings were at no time 55 percent of predicted or less, and the FEV-1/FVC readings were at no time 55 percent or less.  Therefore the PFT results do not show a basis for a rating in excess of 30 percent at any time during the appeals period.  Given the absence of PFT results that meet the criteria for a higher rating, the Board must turn to other criteria under the Schedule to determine whether a higher rating is warranted.

A review of VA treatment records indicates that in January 2009, the Veteran was seen for a refill of asthma medications and reported that she last went to the emergency room for asthma six months prior.  In October 2009, the Veteran was admitted for chest pain.  She underwent respiratory therapy, which involved oral and intravenous administration of medications, including corticosteroids, and bed rest.  In November 2009, the Veteran reported she was "fine with breath" and had no significant shortness of breath.  Her asthma was described as "stable," and it was recommended that she continue her current medications.  In February 2010, the Veteran complained of multiple asthma-related symptoms, including shortness of breath, that were relieved with a hot shower.  The Veteran had a stable chest exam with no shortness of breath, and her asthma was described as stable on medications.  In May 2011, she reported to the emergency room with complaints of lower hemithorax pain aggravated by motion, inspiration, and pressure.  On examination, she exhibited chest wall pain.  The clinical impression was of chest wall tenderness, and the Veteran was given Ibuprofen and released in stable condition with instructions to follow-up with her doctor.  In June 2012, she reported to the emergency room with complaints of pain under her breast with discomfort on inhalation.  She reported that she had difficulty breathing until she used a nebulizer.  On examination, the Veteran was not short of breath and had no audible wheezing.  The clinical impression was of chest wall tenderness, and the Veteran was treated with Ibuprofen and Cyclobenzaprine and released in stable condition with instructions to follow-up with her doctor.  In March 2013, the Veteran's asthma was described as "stable."  As recently as April 2014 the Veteran had a normal pulmonary examination and denied shortness of breath.

At the February 2009 VA examination, the Veteran reported experiencing moderately severe shortness of breath during activity.  She reported five to six asthma attacks per year, provoked by climatic changes.  She reported use of an Albuterol inhaler as needed, which typically meant five to six times per week, with a good response to treatment.  The February 2009 VA examiner diagnosed the Veteran with asthma of mild severity, and opined that the Veteran's asthma had minor effects on the Veteran's usual occupation and daily activities, but only during flare-ups.

The July 2012 VA examiner reviewed the claims file, and noted that the Veteran had not required a course or burst of systemic corticosteroids in the previous twelve months.  The examiner also indicated that the Veteran requires daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner stated that, in the prior twelve months, the Veteran had no asthma attacks with episodes of respiratory failure, and had only one visit in October 2009 for required care of an exacerbation.  The examiner opined that the Veteran's asthma does not impact her ability to work.

The April 2014 VA examiner reviewed the claims file, and noted that the Veteran requires intermittent use of inhalational bronchodilator therapy, daily use of inhalational anti-inflammatory medication, and approximately twice weekly use of another inhaled medication.  The examiner also noted that the Veteran's asthma required use of an antibiotic for about one week in April 2014.  The examiner noted that, over the prior twelve months, the Veteran required care of exacerbations less frequently than monthly.  The examiner opined that the Veteran's asthma does not impact her ability to work.

The record is absent for any evidence that the Veteran satisfies the criteria for a rating in excess of 30 percent for asthma.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  The record shows that the Veteran requires daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  However, the record does not show that the Veteran requires at least monthly visits to a physician for required care of exacerbations.  In addition, the record shows that although the Veteran did require one course of systemic corticosteroids in October 2009, the Veteran has not required intermittent courses of such treatment.  Furthermore, the record does not show that the Veteran has experienced more than one attack per week with episodes of respiratory failure, or has required daily use of systemic high-dose corticosteroids or immuno-suppressive medications.  Moreover, the February 2009, July 2012, and April 2014 VA examination reports contain no evidence of symptomatology that would warrant a rating in excess of 30 percent.  The VA examiners opined that the Veteran's asthma would have minor to no effect on her ability to work.  Accordingly, the Board finds that the severity of the Veteran's asthma most closely approximates the 30 percent rating criteria under Diagnostic Code 6602, and the criteria for a 60 percent or 100 percent rating are not met.

The Board has considered the application of other diagnostic codes.  However, as shown by the medical evidence, the Veteran is diagnosed with asthma, which is rated appropriately under Diagnostic Code 6602.  Therefore, other diagnostic codes related to the respiratory system are not applicable.

To the extent that the Veteran contends that her asthma is more severe than currently evaluated, the Board observes that the Veteran can attest to factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to report treatment.  However, she is not competent to state that her asthma is of a severity sufficient to warrant a higher rating under VA's schedular criteria as such an opinion involves medical testing, including PFTs, and requires medical expertise and knowledge that the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, as noted above, there simply is no evidence that the Veteran has required at least monthly visits to a physician for required care of exacerbations or any of the other criteria necessary for a rating in excess of 30 percent.  The Board attaches greater probative weight to the medical records and clinical findings from the skilled medical professionals than to the Veteran's statements.

The evidence does not reflect any period during which a higher rating for the Veteran's service-connected asthma would be warranted and, therefore, staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt rule does not apply and entitlement to a rating in excess of 30 percent for asthma, is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  At the December 2011 Board hearing, the Veteran testified her primary symptom related to asthma is shortness of breath; that her most recent asthma attack lasted "a few minutes;" that she was last hospitalized for her asthma over a year prior to that time; and that her asthma is triggered by stress, life circumstances, and employment.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board finds that the Veteran's level of impairment, as shown by the evidence, is properly compensated under the Schedule.

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her asthma.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In fact, the February 2009 VA examiner opined that the Veteran's asthma has only minor effects on the Veteran's usual occupation and daily activities.  In addition, both the July 2012 VA examiner and the April 2014 VA examiner opined that the Veteran's asthma does not impact her ability to work.  Therefore, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by her current rating, and a referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for asthma is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


